Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The disclosure is objected to because of the following informalities: the first sentence of the specification must be updated to provide the most current status (e.g. US Patent Number) for the related application(s).  
Appropriate correction is required.
Information Disclosure Statement
	The exceedingly large number of references submitted with the numerous Information Disclosure Statements have been afforded a cursory review, similar to what would be expected of a classification search of the prior art.  Should there be any references of particular relevance to the instant application claims, applicant is respectfully requested to identify such references for closer review by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 70-73, 76, 77, 89 and 90 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Panescu et al (5,577,509).
	Panescu et al provides a medical system comprising a medical device (36) including a plurality of transducers (38) positionable in a least a portion of a bodily organ (i.e. the heart as in Figure 1).  There is a computing system (processor 206) coupled to the medical device and configured to determine a tissue dielectric characteristic (e.g. impedance) during contact with the bodily organ, generate a map of the interior surface of the tissue wall and display the map (col. 12, lines 45-65, for example).
	Regarding claim 71, the computing system determines a tissue dielectric constant by determining a dielectric constant (e.g. impedance).  Regarding claims 72 and 73, the dielectric constant corresponds to a change in the impedance as a function of frequency across a range of frequencies (col. 8, lines 18-30, for example).  Regarding claims 76 and 77, Panescu disclose a range of frequencies within the claimed range (col. 8, line 18, for example).  Regarding claim 89, the Panescu device is located within the heart which inherently includes blood, and Panescu specifically disclose the detection of blood (col. 6, lines 8-18, for example).  
	Regarding claim 90, Panescu et al fully disclose the method of using the device including the steps of determining a tissue dielectric characteristic (i.e. impedance or ‘E-Characteristic’), generating a map of the surface of the tissue wall and displaying an output representative of the map (col. 12, lines 45-65, for example).  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 74, 75, 78-81, 87 and 88 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Panescu et al (‘509) in view of the teaching of Carroll et al (6,471,693).
	While Panescu et al disclose sensing an ‘E-Characteristic’ at multiple frequencies, there is no express disclosure of using a ratio of values to determine the dielectric constant (i.e. impedance or E-Characteristic). Also, Panescu et al disclose a range of 5KHz-50KHz for sensing the impedance (or E-Characteristic).  The examiner maintains that one of ordinary skill in the art would recognize the acceptable range of frequencies that may be used, and would obviously consider a range of 1KHz-100KHz.  It is noted there is no express disclosure in applicant’s specification for any criticality or unexpected result associated with the specific range of 1KHz-100KHz.
	Carroll et al disclose another system for monitoring tissue contact and displaying a mapping of tissue for treatment (col. 5, lines 5-20, for example).  In particular, Carroll et al specifically disclose using a ratio of dielectric constants (e.g. impedance) to determine tissue contact and fluid contact (col. 6, lines 1-20, for example).
	To have utilized a ratio of values in the Panescu et al system to determine specific impedance, or dielectric constant, values to determine the location and type of tissue (e.g. blood or cardiac tissue) for the electrodes in the mapping system would have been an obvious modification for one of ordinary skill in the art in view of the teaching of Carroll et al.
	Regarding claim 79, Panescu et al disclose the use of first and second frequencies, and Carroll et al also disclose the use of two distinct signals for determining the dielectric constant (col. 3, lines 13-20 of Carroll et al).  Regarding claim 80, both Panescu et al (col. 6, lines 8-18) and Carroll et al (col. 6, lines 1-20) teach the detection of blood, and mapping those areas where blood is prevalent (i.e. fluid ports) is deemed to be an obvious consideration in such a mapping procedure that displays the anatomical structure of the heart.  Regarding claim 81, Panescu et al disclose using multiple frequencies and Carroll et al teach using a ratio of dielectric constants, and using ratios of two different frequencies given the two teachings is deemed to be within the purview of the skilled artisan.  Regarding claims 87 and 88, both Panescu et al and Carroll et al teach the detection of fluid or non-fluid contact, and Carroll et al teach the use of ratios in determining the type of contact as addressed above.  

Claims 82-86 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Panescu et al (‘509) in view of the teaching of Ben-Haim et al (5,718,241).
	Panescu et al disclose the electrodes are in contact with tissue, and address the detection of fluid (i.e. blood) as addressed above, but fail to expressly disclose determining a type of contact.
	Ben Haim et al disclose an analogous device that is used to map cardiac tissue via tissue impedance measurement.  In particular, Ben-Haim specifically teach that the impedance measurement means is capable of determining a type of contact (e.g. stable contact) between tissue and the electrode (col. 7, lines 7-50, for example).
	To have used the Panescu et al mapping catheter system to determine a type of contact between the electrode(s) and tissue would have been an obvious consideration for one of ordinary skill in the art since Ben-Haim et al fairly teach it is known to use such a catheter to determine a type of tissue contact using impedance sensing.
	Regarding claim 83, both Panescu et al and Ben-Haim et al teach generating a map of the interior surface of the heart using impedance measurements.  Regarding claim 84, both Panescu et al and Ben-Haim et al teach the measurement of a dielectric characteristic to map tissue, and Ben-Haim et al further teach determining a type of contact for the electrode.  Regarding claim 85, Panescu et al specifically discuss the differences in values associated with fluid and tissue in the measurement system.  Regarding claim 86, Ben-Haim et al again teach a type of contact, and an electrode that is not in stable contact with tissue is necessarily in a fluid (blood).  Further, Panescu et al addresses the difference in measurement based on tissue and blood contact as addressed above.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 70-90 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 70-91 of copending Application No. 16/995,222 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same general invention with only minor, obvious differences in the claimed limitations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Imran (5,156,151), Swanson et al (5,595,183), Whayne et al (6,115,626) and Donaldson et al (7,740,584) disclose other mapping catheters that create a display to represent tissue structure in the heart.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770. The examiner can normally be reached Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/November 9, 2022